Citation Nr: 0017540	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-00 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Waco, Texas


THE ISSUE

Entitlement to reimbursement or payment for the cost of the 
unauthorized private hospitalization at the Navarro Regional 
Hospital from March 11, 1994, to March 12, 1994.

(The issues of entitlement to earlier effective dates for a 
50 percent rating for post-traumatic stress disorder (PTSD) 
and for a total rating based on individual unemployability 
due to service-connected disabilities are the subject of a 
separate Board decision.) 


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Medical Center 
denying reimbursement or payment for the cost of the 
unauthorized private hospitalization at the Navarro Regional 
Hospital from March 11, 1994, to March 12, 1994.  In July 
1994, the claim for reimbursement or payment for the costs of 
the unauthorized private hospitalization was again denied.

In a September 1994 VA Form 9, the veteran indicated that he 
did not want a hearing.  In a VA Form 9 received in January 
1995 in which the veteran addressed the issues of service 
connection for hearing loss and tinnitus, he requested a 
Travel Board hearing.  Also, in a January 1995 statement, the 
veteran indicated that he wanted a hearing before a member of 
the Board.  In an October 1995 statement, the veteran 
indicated that he wanted a hearing officer hearing.  At the 
March 1996 hearing, the veteran presented evidence on the 
issues of an increased rating for PTSD and a total rating 
based on individual unemployability.  In an August 1996 VA 
Form 1-9, the veteran indicated that he did not want a 
hearing.  Therefore, no further development with regard to a 
hearing is necessary.

In a March 21, 1994, VA record it was noted that the veteran 
submitted a physician's bill for $250, and in his June 1994 
notice of disagreement, the veteran indicated that his 
doctor's bill should have been paid.  The complete records 
regarding the issue of reimbursement or payment of 
unauthorized private medical care have not been associated 
with the claims file.  The matter of reimbursement or payment 
of unauthorized private physician care is referred to the VA 
Medical Center for appropriate action.


REMAND

For the veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical services, all of 
the following three criteria must be satisfied:  (1) 
treatment must be for an adjudicated service-connected 
disability, a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or any disability for a veteran who has a total 
disability rating for a service-connected disability; (2) a 
medical emergency existed with delay being hazardous to life 
or health; and (3) a VA or other Federal facility was not 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services that were not previously 
authorized will not be approved for any period beyond the 
date on which the medical emergency ended.  An emergency 
shall be deemed to have ended at that point where a VA 
physician has determined that, based on sound medical 
judgment, a veteran could have been transferred from the non-
VA facility to a VA medical center for continuation of 
treatment for the disability or could have reported to a VA 
medical center for continuation of treatment for the 
disability.  From that point on, no additional care in a non-
VA facility will be approved for payment by the VA.  
38 C.F.R. § 17.121 (1999).

On March 11, 1994, the veteran was admitted to the Navarro 
Regional Hospital for chest pain.  The admitting diagnosis 
was chest pain, probably angina versus acute myocardial 
infarction.  He was admitted to rule out myocardial 
infarction and underwent a myocardial infarction protocol.  
He was advised, based on his exertional chest pain, that he 
had angina pectoris.  He was discharged on March 12, 1994.  

At the time of the denials in June 1994 and July 1994 of 
reimbursement or payment for the costs of an unauthorized 
private hospitalization, the veteran's disabilities were only 
rated as 60 percent disabling.  The bases of the denials were 
(1) the treatment was not for an adjudicated service-
connected disability, and (2) the veteran did not a total 
disability rating for a service-connected disability.  The 
issues of whether the treatment was for a medical emergency 
and whether VA or other Federal facilities were feasibly 
available were not addressed in the June 1994 and July 1994 
denials.  However, the veteran's disabilities are now rated 
as 100 percent disabling.  In a May 1996 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), a total rating based on individual 
unemployability was granted, retroactively effective from 
January 19, 1994.  Therefore, the veteran is now considered 
to have had a total disability rating for a service-connected 
disability at the time of treatment at the Navarro Regional 
Hospital in March 1994 and the issue of reimbursement or 
payment must be reconsidered in light of that fact. 

Also, the August 1994 statement of the case noted that the 
Navarro Regional Hospital submitted an itemized statement of 
charges.  That statement is not of record.

In light of the above, this case is REMANDED to the VA 
Medical Center for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VA Medical Center should 
associate all of the evidence with the 
veteran's claim file, including the 
itemized statement of charges from the 
Navarro Regional Hospital.  If necessary, 
the VA Medical Center should contact the 
Navarro Regional Hospital to obtain a 
copy of the itemized statement of 
charges.

3.  The VA Medical Center should have a 
VA physician review the Navarro Regional 
Hospital records from March 11, 1994, to 
March 12, 1994.  The VA physician should 
render an opinion on (1) whether a 
medical emergency existed at the time of 
admission to the Navarro Regional 
Hospital with delay being hazardous to 
life or health, and (2) whether a VA or 
other Federal facility was not feasibly 
available and an attempt to use them 
beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable.  If the VA 
physician determines that a medical 
emergency existed at the time of 
admission to the Navarro Regional 
Hospital, the VA physician should render 
an opinion on when was the earliest time 
that the veteran could have been feasibly 
transferred to a VA medical facility.  
All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

4.  The VA Medical Center should then 
review the report.  If not responsive to 
the Board's instructions, such should be 
amended by the VA physician so that the 
case will not have to be remanded again.

5.  After the development requested above 
has been completed to the extent 
possible, the VA Medical Center should 
readjudicate the issue of reimbursement 
or payment for the cost of the 
unauthorized private hospitalization at 
the Navarro Regional Hospital from March 
11, 1994, to March 12, 1994, with 
consideration of the fact that the 
veteran was granted a total rating for 
based on individual unemployability due 
to service-connected disabilities 
retroactively effective from January 19, 
1994.  If the benefit on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case 
covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


